912 A.2d 481 (2006)
280 Conn. 945
STATE of Connecticut
v.
Paolino SANSEVERINO.
Supreme Court of Connecticut.
Decided December 6, 2006.
Johanna M. Canning, in support of the petition.
Leon F. Dalbec, Jr., senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 98 Conn.App. 198, 907 A.2d 1248 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that General Statutes § 53a-92 (a)(2)(A), kidnapping in the first degree, is not unconstitutionally vague as applied to the defendant's conduct?"
The Supreme Court docket number is SC 17787.